DETAILED ACTION
1.	The amendment received on October 6, 2020 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3.	Claims 1-3, 6, 9, 11, 13, 15-26, 29-52, 54-56, 58, and 61-70 are allowable. The restriction requirement between Species I-VIII, as set forth in the Office action mailed on October 18, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 18, 2019 is partially withdrawn.  Claims 6 and 20-22 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 27-28 remain withdrawn from consideration because they do not require all the limitations of an allowable claim.  As well claims 27-28 have hereby been withdrawn by examiner’s amendment.  See below.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Attorney Nanda Alapati on January 19, 2021.  Please refer to attached PTOL-413/413b.  Claims 23-25, 29, 36, 40, 44, 47, and 55 will be amended.  Claims 27-28, 53, 57, 59 and 60 will be cancelled.
The application has been amended as follows: 
Claim 23 line 24 is amended from ‘exiting the condenser tube.’ to read –exiting the condenser tube; wherein: the first optical component is a light source positioned at the first window; and the second optical component is an optical spectrometer positioned at the second window.-
Claim 24 lines 1-4 is amended from ‘wherein:  the first optical component is a light source; the second optical component is a first light detector component; and the light source, the first light detector component and the optical control circuit’ to read –wherein: the light source, the optical spectrometer and the optical control circuit-.
Claim 25 lines 1-4 is amended from ‘wherein: the first optical component is a light source; the second optical component is a first light detector component; the optical control circuit is integrated’ to read –wherein: the optical control circuit is integrated-.
Claim 27 is hereby cancelled.
Claim 28 is hereby cancelled.
Claim 29 line 22 is amended from ‘illuminating the flowing liquid.’ to read –illuminating the flowing liquid; wherein:  the first optical component is a light source positioned at the first window; and the second optical component is an optical spectrometer positioned at the second window.-
Claim 36 lines 1-4 is amended from ‘wherein:  the second optical component is an optical spectrometer located in the body of the in-situ monitoring assembly; and the first optical signal is detected by the optical spectrometer, and’ to read –wherein:  the first optical signal is detected by the optical spectrometer, and-.
Claim 40 lines 1-4 is amended from ‘comprising: detecting the first optical signal with an optical spectrometer located in the body of the in-situ monitoring assembly; in response to detecting the first optical signal, sending’ to read –comprising: in response to detecting the first optical signal, sending-.
Claim 44 line 20 is amended from ‘process continues’ to read –process continues; wherein: the first optical component is a light source; and the second optical component is an optical spectrometer-.
	Claim 47 line 21 is amended from ‘exiting the condenser tube’ to read –exiting the condenser tube; wherein:  the first optical component is a light source positioned at the first window; and the second optical component is an optical spectrometer positioned at the second window-.
	Claim 53 is hereby cancelled.
Claim 55 lines 1-4 is amended from ‘comprising: detecting the first optical signal with an optical spectrometer located in the body of the in-situ monitoring assembly; in response to detecting the first optical signal, sending’ to read –comprising: in response to detecting the first optical signal, sending-.
Claim 57 is hereby cancelled.
Claim 59 is hereby cancelled.
Claim 60 is hereby cancelled.
Reasons for Allowance
5.	Claims 1-3, 6, 9, 11, 13, 15-26, 29-52, 54-56, 58, and 61-70 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an in-situ optical monitoring assembly configured to fit onto an optically transparent tube having liquid passing therethrough ‘a body having one or more surfaces which conform to a contour of an optically transparent tube,’ ‘first and second optical components mounted within the body and positioned at the first and second windows,’ and ‘the first light detector component comprising an optical spectrometer,’ in combination with the rest of the limitations of claim 1.  Claims 2-3, 6, 9, 11, 13, 15-22, 46, and 49-52 are allowed at least by virtue of their dependency from claim 1.
As to claim 23, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an in-situ optical monitoring system configured to monitor a liquid flowing in an optically transparent tube ‘a body having one or more surfaces which conform to a contour of an optically transparent tube,’ ‘first and second optical components mounted within the body and positioned at the first and second windows,’ and ‘the second optical component is an optical claim 23.  Claims 24-26 and 54 are allowed at least by virtue of their dependency from claim 23.
As to claim 29, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an in-situ method of optically monitoring and/or controlling extraction or purification of a liquid contained from plant material while the liquid flows in an optically transparent tube towards a collection vessel in which the liquid is collected ‘providing in-situ optical monitoring assembly comprising: a body having one or more surfaces which conform to a contour of an optically transparent tube,’ ‘first and second optical components mounted within the body and positioned at the first and second windows,’ and ‘the second optical component is an optical spectrometer positioned at the second window,’ in combination with the rest of the limitations of claim 29.  Claims 30-43, 55, 56, and 58 are allowed at least by virtue of their dependency from claim 29.
As to claim 44, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an in-situ method of optical monitoring and/or controlling extraction or purification of a liquid obtained from plant material while the liquid flows in an optically transparent tube towards a liquid collection vessel in which the liquid is collected ‘mounting onto the optically transparent tube, a device comprising at least first and second optical components and one or more surfaces which conform to the contour of the optically transparent tube, such that: the optically transparent tube is at least partially nested in said one or more surfaces of the device, and the first and second components are in direct view of the flowing liquid’ and ‘the second optical component is an optical spectrometer,’ in combination with the rest of the limitations of claim 44.  Claim 45 is allowed at least by virtue of its dependency from claim 44.
claim 47, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an in-situ optical monitoring system configured to monitor a liquid flowing in an optically transparent tube ‘a body having one or more surfaces which conform to a contour of an optically transparent tube,’ ‘first and second optical components mounted within the body and positioned at the first and second windows,’ and ‘the second optical component is an optical spectrometer positioned at the second window’ in combination with the rest of the limitations of claim 47.  Claim 61 is allowed at least by virtue of its dependency from claim 47.
As to claim 48, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an in-situ optical monitoring assembly configured to fit onto an optically transparent tube having liquid passing therethrough ‘a body having one or more surfaces which conform to a contour of an optically transparent tube,’ ‘first and second optical components mounted within the body and positioned at the first and second windows,’ and ‘the second optical component is a first light detector component positioned at the second window, and configured to collect light in a range of wavelengths which does not include the first wavelength; the first light detector component comprises an optical spectrometer,’ in combination with the rest of the limitations of claim 48.  
As to claim 62, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an in-situ optical monitoring system configured to monitor a liquid flowing in an optically transparent tube ‘a body having one or more surfaces which conform to a contour of an optically transparent tube,’ ‘first and second optically transparent windows formed in the one or more surfaces,’ and ‘an optical spectrometer positioned at the second window such that a direct line of sight is provided between optical spectrometer and an exterior of the body, through the second window’ in combination with the rest of the limitations of claim 62.  Claims 63-70 are allowed at least by virtue of their dependency from claim 62.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886